DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on March 9, 2020 and April 7, 2020 have been entered.
Claims 1, 4, 5, 17 and 20 are currently being examined. 

Claim Rejections - 35 USC § 112
Claims 1, 4, 5, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 17, these claims now include the limitation that the composite material has a void ratio of 40 to 63% by volume. While there is support for a specific material, nanodiamond coating on the cellulose nanofibers, having a void ratio of 40-63 vol%, there is no support to broadly recite that the composite material as claimed has such void ratio. The claimed material must have both a specific thermal conductivity along with the claimed void ratio. As evidenced by the Top 10 thermally conductive materials literature and the Titanium Oxide thermal conductivity literature, diamond has a thermal conductivity of about 2000 W/m·K, while titanium oxide has a thermal conductivity of about 10 W/m·K. Even some of the other claimed materials such as aluminum nitride and silicon carbide have a thermal conductivity of only about 300 W/m·K. Given that these materials have a significantly lower thermal conductivity than the example diamond material, it would be expected that if the same structure was formed using one of the other materials, the thermal conductivity would also be lower. Thus, the structure of the Examples including the void ratio would not be applicable to these lower conductivity materials. For this reason, the Specification does not support 
Claims 4, 5 and 20 all depend from either claim 1 or claim 17 and thus, also fail to comply with the written description requirement.

Claims 1, 4, 5, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 17, these claims include the limitation that the composite material has a void ratio of 40 to 63% by volume. It is unclear what is being measured and how the value is determined, given that the Specification teaches that this ratio is calculated based on the mass and size of the film.  It is unclear how a void ratio would be determined in this manner.
Claims 4, 5 and 20 all depend from either claim 1 or claim 17 and thus, are also rendered indefinite.

Response to Arguments
Applicant's arguments filed March 9, 2020 have been fully considered but they are not persuasive. 
Applicants argue that since the Specification teaches that the composite material has voids and that the Examples disclose void ratios, that this indicates that the void ratio is applicable to the composite material as a whole. However, there is no general 
Applicants argue that one of ordinary skill in the art would have no problem determining the void ratio of the article from the relative amounts and densities of the component materials and the density, volume and mass of the product. However, that is not what the Specification discloses is used to calculate the void volume. The Specification only discloses that the void ratio was calculated from the mass and size of the film. Thus, it is still unclear the manner of determining the void ratio used in the instant application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2012-007247 (using the machine translation provided by Applicants as part of the December 11, 2020 IDS) teaches a composite sheet obtained by compounding fine fibrous cellulose and nanoparticles of an inorganic compound at a nano-level level (Paragraph 1). The cellulose fibers can be nanofibers (Paragraph 3) and the nanoparticles have a size as claimed and be formed from materials as claimed (Paragraph 21). The composite sheet can have a high percentage of these highly thermally conductive particles (Paragraph 21) and thus, would likely meet the claimed thermal conductivity. However, JP 2012-007247 does not explicitly recite the void ratio of the composite sheet. 
Smith et al. (US 7,651,963) teaches high thermal conductivity paper that comprises a host matrix and high thermal conductivity materials added to the surface of the host matrix (Abstract). The high thermal conductivity materials can be nanoparticles made of materials such as nanodiamonds and several other of the claimed materials (Column 5, lines 9-45). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



April 2, 2021